                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO: 1:21-CR-00062-MOC-WCM

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
WALTER PAUL LINN                       )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the Government’s Motion to Dismiss Bill of

Indictment (#3). The Government requests dismissal in the above-captioned matter because

Defendant Linn died in a motor vehicle collision on December 6, 2020. Finding good cause for

dismissal, the Court enters the following Order.

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss Bill of

Indictment (#3), is GRANTED, and the indictment in the above-captioned matter is DISMISSED

as to Defendant.

                                         Signed: August 26, 2021




      Case 1:21-cr-00062-MOC-WCM Document 5 Filed 08/26/21 Page 1 of 1
